                 CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA
                                        Cr. No. 20-188 (SRN)

UNITED STATES OF AMERICA,                              )
                                                       )
                                     Plaintiff,        )
                                                       )
                                                       )                DEFENDANT’S POSITION
                    vs.                                )                REGARDING SENTENCING
                                                       )
GARRETT PATRICK ZIEGLER,                               )
                                                       )
                                     Defendant.        )

                                              INTRODUCTION

           Mr. Ziegler will soon appear before this Court to plead guilty to and be sentenced

for the offense of Arson, in violation of 18 U.S.C. §§ 844(i) and 2. In the plea agreement,

Mr. Ziegler and the government agree that this offense is punishable by a 5-year

mandatory minimum and a maximum of 20 years. The parties also agree that the United

States Sentencing Guidelines establish a base offense level of 24 less 3 points for

acceptance of responsibility, yielding an adjusted offense level of 21. Mr. Ziegler has

absolutely no criminal history. The guideline range, then, is 37–46 months1 in prison

with a mandatory minimum of 60 months.

           For the reasons set forth below, Mr. Ziegler, by and through his attorney, Ryan

Garry, respectfully requests that Your Honor to sentence him to 60 months in prison.




1
    The plea agreement mistakenly states 36–47 months. This will be corrected on the record.
            CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 2 of 8




                                       BACKGROUND

       Mr. Ziegler was born in Florida in 1995 (PSR, ECF No. 43, ¶ 38). No one

disputes that he had a difficult childhood. His parents divorced when Mr. Ziegler was 8

or 10 years old, and he moved to Minnesota with his mother and older brother (id.). The

divorce was traumatic and painful for him as he was close to his father. Because his

father remained in Florida, Mr. Ziegler struggled to maintain a relationship (id.). Much

of his anger and behavioral issues arose from his father’s abandonment. Mr. Ziegler’s

relationship with his mother was unstable (id. at ¶ 39). He would yell, scream, threaten,

and throw objects during arguments (id.). Some of these incidents led to his mental

health hospitalizations and residential treatment placements (id.). He also physically

fought with his brother on many occasions (id.).

       At age 10, Mr. Ziegler was sexually assaulted by an older child in the

neighborhood (id. at ¶ 40). He was traumatized by the incident and did not disclose it to

anyone (id.). It is clear that some of his behavioral issues and suicidal ideations relate to

awful event (id.).

       At age 14, Mr. Ziegler had an altercation with his mother and went to jump on the

trampoline in their backyard to calm himself (id. at ¶ 41). Police entered the yard,

approached him with guns drawn, and detained him (id.). At age 24, Mr. Ziegler learned

that his very good friend was killed by police during a domestic assault call (id.). Mr.

Ziegler was deeply affected by these events, and they likely planted the seed of his

distrust with law enforcement (id.).




                                              2
            CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 3 of 8




       Mr. Ziegler graduated high school in 2014 and participated in post-secondary and

college preparatory classes (id. at ¶ 57). He had a seasonal job in 2014 and was working

consistently since May 2015 up until his arrest (id. at ¶¶ 59–64).

       Mr. Ziegler has been in a relationship for the past year (id. at ¶ 42). While this

case has strained their relationship, Mr. Ziegler still hopes to marry his girlfriend and start

a family upon his release from prison (id.).

       Mr. Ziegler’s mother reported a concern of Mr. Ziegler’s alcohol abuse and

marijuana dependency to self-medicate due to his mental health (id. at ¶ 43). His father

reported that Mr. Ziegler was most stable when taking his prescribed medications (id.).

                               THE OFFENSE CONDUCT

       The plea agreement establishes that Mr. Ziegler and his co-defendant aided and

abetted each other by intentionally and maliciously damaging the Dakota County Western

Service Center (“Service Center”) by fire on May 29, 2020. While Mr. Ziegler did not

have a connection with the Service Center, his co-defendant was familiar with the Center

given his prior criminal prosecutions. Mr. Ziegler agreed to target the Service Center

because it was connected to law enforcement, with which he had prior negative

experiences. Mr. Ziegler’s experiences with law enforcement centered around his mental

health. And of course, like many others, he was angry about George Floyd’s death.

       In the days before the arson, Mr. Ziegler posted some videos threatening law

enforcement and government property and encouraged others to do the same. These

videos and the crime itself were motivated by Mr. Ziegler’s past interactions with law

enforcement, his negative impression of the police, and George Floyd’s death. In this


                                               3
            CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 4 of 8




same time period, Mr. Ziegler purchased items to make Molotov cocktails and other

items for the arson.

       On May 27, 2020, Mr. Ziegler and his co-defendant attempted a first arson on the

Service Center by using one Molotov cocktail. Mr. Ziegler drove the vehicle, and his co-

defendant threw the Molotov cocktail. While the Molotov cocktail ignited, it did not

cause significant damage.

       On May 29, 2020, Mr. Ziegler drove his co-defendant to the Service Center in the

early morning hours. They used baseball bats to break windows and threw Molotov

cocktails into the windows. Some caused fires damaging the Service Center. They also

tried to start other fires by pouring ignitable liquids and then attempting to start the liquid

on fire. Officers were able to extinguish the fires, but the sprinkler system and the fires

caused damage.

                                       ARGUMENT

       The mandatory minimum in this case is 60 months. The guideline range is 37–46

months. Due to the mandatory minimum, Mr. Ziegler unfortunately requests a sentence

of 60 months.

 I.    Mr. Ziegler’s Mental Health and Chemical Health

       Mr. Ziegler has struggled with mental health for nearly all of his life. His mother

reported that Mr. Ziegler exhibited mental health concerns starting at age 4 or 5 (PSR,

ECF No. 43, ¶ 47). She initially sought help from a facility in Florida (id.). Since then,

Mr. Ziegler has been hospitalized, received unwanted placements, and undergone

extensive treatment (id.). It is clear that Mr. Ziegler has done best when maintaining


                                               4
            CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 5 of 8




medication compliance (id.). His mother believes Mr. Ziegler’s impulsivity and inability

to foresee consequences led to this offense (id.).

       Mr. Ziegler recalled 2–3 group home placements and 5–10 mental health

hospitalizations (id. at ¶ 48). He has engaged in self-harm, has attempted suicide on

multiple occasions, has been diagnosed with ADHD, major depressive disorder,

generalized anxiety disorder, bipolar disorder, and oppositional defiant disorder (id. at ¶¶

48–49). He has been prescribed many medications in his life (id. at ¶ 49). He reported

that his time in Sherburne County Jail, and in particular the many lockdowns during the

pandemic, has led to more depression and anxiety (id.). He received mental health

services in jail in June 2020 and requested medication (id.). He also reported that his

mother’s family has a history of mental health issues (id. at ¶ 50).

       Mr. Ziegler’s marijuana use started at age 18 with regular use beginning at age 20

(id. at ¶ 52). He would use marijuana to self-medicate his mental health or to sleep (id.).

He was using marijuana consistently up until his arrest (id.). His mother, girlfriend,

former employer, and mental health provider all have expressed concerns about his

marijuana use (id.).

       Mr. Ziegler tried alcohol at age 22 or 23 and denied any problems with alcohol use

(id. at ¶ 53). He tried LSD twice at age 23 but has not tried or abused any other drugs (id.

at ¶ 54).




                                              5
             CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 6 of 8




 II.   Mr. Ziegler’s Acceptance of Responsibility

       Mr. Ziegler accepted full responsibility in this case (PSR, ECF No. 43, ¶ 18). He

will plead guilty to the offense as requested by the government, and wrote the following

statement:

       On May 29, 2020, I aided and abetted my co-defendant using fire and
       explosive materials to damage the Dakota County Western Service Center.
       This violated 18 U.S.C. §§ 2 and 844(i).

       I was extremely upset by the death of George Floyd. I wanted to make a
       statement to express my sorrow and anger. My co-defendant chose the
       Dakota County Western Service Center as a target and I agreed. While I had
       no connection to the building, I had previous negative interactions with law
       enforcement, and I thought committing arson at this building would ease the
       anger and sorrow I was feeling.

       I am extremely sorry for my actions in this case. I made a huge mistake by
       getting involved in these criminal actions. If I could do it over, I would have
       found a legal way to express my emotions. I never should have done this and
       I am extremely remorseful.

III.   Appropriate Sentence

       The government argues that 60 months in prison is an appropriate sentence for Mr.

Ziegler (Position of United States Regarding Sentencing, ECF No. 47). While Mr.

Ziegler is unable to ask for a lower sentence, defense counsel respectfully disagrees that

60 months is appropriate. Indeed, it is far too high given the circumstances of this case

and the background and characteristics of Mr. Ziegler.

       First, Mr. Ziegler had no attachment to the Service Center. The Service Center

was only the victim of Mr. Ziegler’s actions because his co-defendant suggested it as he

had a connection via court cases. Absent his co-defendant’s suggestion, Mr. Ziegler

would likely not have chosen this location.


                                              6
            CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 7 of 8




       Second, as the government points out and as described above, Mr. Ziegler has

numerous mental health and chemical dependency problems that contributed to his

decision-making in this case (id. at p. 9).

       Third, Mr. Ziegler’s co-defendant received 78 months with “a substantial criminal

history” (id. at p. 10). His co-defendant’s guideline range was 70–87 months with a

criminal history category of V (United States v. Henderson, 20-CR-146 (SRN), ECF No.

41, p. 6). Mr. Ziegler, on the other hand, has no criminal history outside of petty

misdemeanor traffic cases (PSR, ECF No. 43, ¶ 34) and thus his guideline range is 37–46

months. His co-defendant is also more culpable than Mr. Ziegler in that he chose the

target location. As his co-defendant, who was more culpable, was given a sentence

within the guideline range, but for the mandatory minimum, Mr. Ziegler may also have

received a sentence within his guideline range.

       For these reasons, 60 months in prison is far too high for Mr. Ziegler.

Unfortunately, the law forbids anything lower.




                                              7
           CASE 0:20-cr-00188-SRN Doc. 48 Filed 01/15/21 Page 8 of 8




                                     CONCLUSION

       For the foregoing reasons, Mr. Ziegler respectfully requests that this Court

sentence him to the mandatory minimum 60 months in prison. It is unfortunate that Mr.

Ziegler is stuck with such a lengthy sentence.



                                            Respectfully submitted,

                                            RYAN GARRY, ATTORNEY, LLC



 Dated: January 15, 2021                    s/ Ryan Garry
                                            Ryan P. Garry (Attorney No. 0336129)
                                            Attorneys for Defendant
                                            333 South Seventh Street, Suite 2350
                                            Minneapolis, MN 55402
                                            Phone: (612) 436-3051
                                            Fax: (612) 436-3052
                                            ryan@ryangarry.com




                                             8
